DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019, 01/28/2020 and 11/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Kaufman et al.  (20070052876 A1).

Regarding claim 1, Kufman et al. discloses adaptive spectacles (110, see Fig. 1 to Fig. 11), comprising: 
A spectacle frame (as shown in Fig. 11);
first and second electrically-tunable lenses (112), mounted in the spectacle frame (as shown in Fig. 11, two lenses 112 are mounted in spectacle frame); and
 control circuitry (see paragraph [0021] discloses control circuit for adjusting refractive power), which is configured to receive an input indicative of a distance from an eye of a person wearing the spectacles to an object viewed by the person (see paragraph [0037] discloses adjusting for focusing involves providing input so an object is imaged in eye), and 

Kufman et al. indicates  control circuit to tune the first and second lenses to have different, respective first and second focal powers that bracket the distance indicated by the input (by way of stating “a focal modulation device, which is adapted to focus light from objects in a field of view of the user onto the retina while alternating between at least first and second focal states that are characterized by different, respective first and second focal depths, at a rate in excess of a flicker-fusion frequency of the user, see paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide individual adjustability for adjusting power of each lens of spectacle for providing clear image in both eye since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 2, Kufman et al. further discloses (110, see Fig. 1 to Fig. 11) the first and second lenses are mounted in the spectacle frame so as to apply the first and second focal powers respectively to the light that is incident on the left and right eyes of the person (see paragraph [0012]-[0015]). 

Regarding claim 3, Kufman et al. further discloses (110, see Fig. 1 to Fig. 11)  providing power to lenses receiving polarization parallel to slow axis and fast axis (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide individual adjustability for adjusting power associated orthogonal polarized lights for  each lens of spectacle for providing clear image in both eye since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 4, Kufman et al. further discloses (110, see Fig. 1 to Fig. 11) the first and second lenses are mounted in the spectacle frame (as in Fig. 11) so as to apply the first and second focal powers to the light that is incident on a single eye of the person (see paragraph [0093] discloses focal modulation device incorporated in lenses 112) and {paragraph [0094] discloses vision correction is well known in the art). 
power to lenses receiving polarization parallel to slow axis and fast axis (see column 5, line 25-55 of Marron (5073021) whose disclosure is incorporated by reference, see paragraph [0005] of Kaufman et al.),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide individual adjustability for adjusting power associated orthogonal polarized lights for  each lens of spectacle for providing clear image in both eye since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 6, 7and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Kaufman et al.  (20070052876 A1) in view of Haddock et al. (20070280626 A1).
	Regarding claim 6, Kufman et al. discloses adaptive spectacles as in claim 1 except the sensor as in this claim.
 Haddock et al. discloses (see Fig. 2)  providing a spectacles having a sensor (103), configured to sense the distance from the eye of a person wearing the spectacles to the object viewed by the person (see paragraph [0044] discloses a controller connected to a range finding transmitter 102 and a range finding receiver 103 forming a sensor )range  and coupled to provide the input indicative of the distance to the control circuitry (paragraph [0044] further discloses The controller may then use the diffuse reflection to determine a distance from an object to the user and apply an appropriate amount of optical power to the electro-active element such that the object is correctly focused).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a distance sensor as disclosed by Haddock et al. with the spectacles of Kaufman et al. for the purpose of correctly focusing an object in user’s eye (see paragraph [0044]).

Regarding claim 7, Haddock et al. discloses (see Fig. 2) the sensor is a rangefinder (see paragraph [0044]).

Regarding claim 9, Haddock et al. further discloses (see Fig. 2)  the control circuitry is configured to shift the optical axes in response to a change in the sensed gaze direction with a predefined time lag relative to the change (as shown in Fig. 2 transmitter 102 transmits signal toward the object and the reflected signal from the object is detected by sensor 103 and then provides information to control circuit it is inherent to have a predefined time lag See paragraph [0044]).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Kaufman et al.  (20070052876 A1) in view of Haddock et al. (20070280626 A1) and further in view of McGlinn et al. (20090279050 A1).
	
Regarding claim 8, Kufman et al. in view of Haddock et al. discloses adaptive spectacles as in claim 6 except the limitations as in this claim. 
	McGlinn et al. discloses  the sensor is configured to sense a gaze direction of the eye toward the object (see paragraph [0109] discloses the gaze detector detects a deviation of gaze direction), and wherein the control circuitry is configured to shift respective optical axes of the first and second lenses responsively to the sensed gaze direction (McGlinn et al. further discloses “a sensor senses movement in the direction of the user's gaze, a controller translates the voltages applied to the pixelated electrodes spatially across the lens to cause a new phase profile correction that remains centered with respect to the new direction of the user's gaze.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a Gaze detector as disclosed by 
Regarding claims 10-18, the structural limitations therein are the same as those recited in claims 1-9, as rejected by Kaneko above.
Kaneko is silent to a method of fabricating the organic EL display device.
However, one skilled in the art will recognize that manufacturing Kaneko’s device will comprise Applicant’s recited steps of providing and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Kaneko meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the OLED of Kaneko with the method of claims 7-9, since the method steps are obvious in light of the resultant structure.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Kaufman et al.  (20070052876 A1) in view of Haddock et al. (20070280626 A1) and further in view of Mcginn et al. (20090279050 A1).

Regarding claims 10-18, the structural limitations therein are the same as those recited in claims 1-4 and 6-9, as rejected by Kaufman et al in view of Haddock et al and Mcginn et al. above.
Kaufman et al in view of Haddock et al and Mcginn et al is silent to a method of operating adaptive spectacles.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a method of operating adaptive device of Kaufman et al in view of Haddock et al and Mcginn et al with the method of claims 10-18, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, although the prior art teaches examples of spectacle lenses, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5  in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        June 18, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872